DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Philip J. Articola on 06/14/2022.

The application has been amended as follows: Claims 7-9 have been cancelled and claim 1 is amended to read as follows: 
A LiDAR (Light Detection and Ranging) sensor comprising: 
a housing; 
a window cover installed on the housing; 
a motor mounted in the housing; a rotating shaft configured to be rotated by the motor; 
a guide connected to the rotating shaft and configured to be rotated along a surface of the window cover; and 
a brush mounted on the guide to face the window cover, contacted with the window cover, and configured to wash clean the surface of the window cover with rotation of the guide, 
wherein the guide comprises: 
a first guide part connected to the rotating shaft; 
a second guide part rotatably connected to the housing; and 
a third guide part connected to the first and second guide parts, formed in a U-shape to face the window cover, and having the brush mounted thereon, 
wherein the LiDAR sensor further comprises a first damper installed between the first and third guide parts and a second damper installed between the second and third guide parts, and configured to provide an elastic force to press the brush against the window cover, 
wherein the first damper comprises: 3Application No.: 16/421,415 Reply dated May 13, 2022 Response to Office Action of February 18, 2022 
a first damper body inserted and installed between the first and third guide parts; and 
a first elastic part housed in the first damper body, connecting the first and third guide parts to each other, and configured to provide an elastic force, 
wherein the second damper comprises: 3Application No.: 16/421,415 Reply dated May 13, 2022 Response to Office Action of February 18, 2022 
a second damper body inserted and installed between the second and third guide parts; and 
a second elastic part housed in the second damper body, connecting the second and third guide parts to each other, and configured to provide an elastic force, 
wherein the first guide part comprises: 
a first guide body connected to a rotating shaft groove of the rotating shaft; 
a first guide stopper formed at one end of the first guide body housed in the first damper body, and configured to prevent the first guide body from separating from an inside of the first damper body to the outside; and 
a first guide ring formed on the first guide stopper and connected to the first elastic part, 
wherein the second guide part comprises: 
a second guide body rotatably connected to a housing groove of the housing and formed in an L-shape; 
a second guide stopper formed at one end of the second guide body housed in the second damper body, and configured to prevent the second guide body from separating from the inside of the second damper body to the outside; and 
a second guide ring formed on the second guide stopper and connected to the second elastic part, 
wherein the third guide part comprises: 
a third guide body inserted into the first and second damper body, formed in a U-shape, and having the brush mounted thereon; 
a first third guide stopper formed at one end of the third guide body, and configured to prevent the third guide body from separating from the inside of the first damper body to the outside 
a second third guide stopper formed at another end of the third guide body, and configured to prevent the third guide body from separating from the inside of the second damper body to the outside; 
a first third guide ring formed on the first third guide stopper and connected to the first elastic   part;
a second third guide ring formed on the second third guide stopper and connected to the second elastic   part;
a plurality of spraying parts formed in a longitudinal direction of the third guide body formed in a hollow shape; and 
a fluid blocking part formed in the third guide body, and configured to block a fluid from flowing to the first and second damper, the fluid being supplied through the cleaning part, 
wherein the cleaning part is configured to supply fluid to the third guide body such that the fluid is sprayed onto the window cover through the plurality of spraying parts.

Claim 11 now reads as follows:
The LiDAR sensor of claim 1, wherein each of the first and second damper body has a first insertion hole formed at one side thereof such that the first and second guide body are inserted into the respective first insertion hole, and a second insertion hole formed at an other side thereof such that the third guide body is inserted into the second insertion hole, 
the first insertion hole has an inner diameter smaller than outer diameters of the first and second guide stoppers, and 
the second insertion hole has an inner diameter smaller than an outer diameter of the third guide stoppers. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has rewritten claim 1 in allowable form by incorporating the allowable subject matter recited in the previous action and making the limitation of the damper body installation location not optional. As such, claims 1 and its dependents are considered allowable.
This limitation indicates that the third part, damper, and spray/clean part all share a common conduit through which fluid can flow and the part prevent the fluid from flowing to the damper. In conjunction with the previous dependent claims, which indicate that the first part connects to a shaft of a motor and a portion of the first part, third part, and damper are all connected, this limitation provides a structure not taught by the prior art. Specifically the provision of this channel existing in a portion which connects to the motor does not appear to be taught by any prior art on the record. The prior art cited above (Herrmann) does not disclose the present of such lines being present in their claimed arrangement. Further, other known art in the field, see Crespo (US20180370500A 1) & Rousseau (US20170369039A1), all teach that a separate line is utilized for delivery of liquid to the region where the brush/wiper is located and there is no portion that shares a common conduit with the brush and traces back further than the fluid supply itself. Further, Hartman (US20130036570A1) discloses that even when spraying and wiping means are combined together, the motive element responsible for moving the wipers/brushes should remain separate for the line containing fluid. Thus, there appears to be no prior art on the record which would teach or suggest to one of ordinary skill in the art to supply the fluid conduit within the same conduit that provides motive force to the wiper and connects with a motor. Accordingly, there appears to be no art on the record which would provide one of ordinary skill in the art with reasonable motivation to perform a modification that would render the invention of claim 1 obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/SPENCER E. BELL/Primary Examiner, Art Unit 1711